                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:17-CR-00365-RJC-DCK
 USA                                           )
                                               )
      v.                                       )              ORDER
                                               )
 RAMION BAKER                                  )
                                               )


           THIS MATTER is before the Court upon motion of the defendant pro se for a

reduction of his supervised release revocation sentence based on the First Step Act

of 2018, (Doc. No. 16), to which the government consents, (Doc. No. 22: Response at

1).

           The defendant pled guilty in the District of Connecticut to conspiracy to

possess with intent to distribute 5 grams or more of cocaine base and was sentenced

to 110 months’ imprisonment followed by 6 years’ supervised release. (Doc. No. 1-2:

Judgment at 1). The defendant completed his jail term and had his supervised

release transferred to this District. (Doc. No. 1). This Court subsequently sentenced

him to 33 months’ imprisonment for violating of the conditions of his supervised

release. (Doc. No. 11: Revocation Judgment at 1-2).

           Under the First Step Act, the statutory maximum sentence for the

defendant’s offense drops from 40 to 20 years’ imprisonment, from a Class B to a

Class C felony. (Doc. No. 18: Supplement to the Presentence Report (PSR) at 2-3).

Accordingly, the maximum revocation sentence is reduced from 36 to 24 months’

imprisonment. (Id. at 3). The defendant has approximately 26 credited months in



           Case 3:17-cr-00365-RJC-DCK Document 23 Filed 11/10/20 Page 1 of 2
the Bureau of Prisons (BOP). (Id.). Therefore, the defendant seeks a sentence of

time served, to which the government consents. (Doc. No. 16: Motion at 18; Doc. No.

22: Response at 1).

       In exercising its discretion under the First Step Act, the Court has considered

the factors set forth in 18 U.S.C. § 3553(a), as well as the defendant’s post-sentence

conduct and the public’s safety. Based on these factors, the Court finds that a

reduction of the defendant’s sentence would accomplish the goals of sentencing.

       IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

16), is GRANTED and the defendant’s revocation sentence is reduced to the time

served, plus up to ten days for the BOP to process his release.

       The Clerk is directed to certify copies of this Order to the defendant, the

United States Attorney, the United States Marshals Service, and the United States

Probation Office.

 Signed: November 10, 2020




                                           2



      Case 3:17-cr-00365-RJC-DCK Document 23 Filed 11/10/20 Page 2 of 2
